

116 SRES 255 IS: Recognizing June 2019 as “Immigrant Heritage Month”, a celebration of the accomplishments and contributions immigrants and their children have made in shaping the history, strengthening the economy, and enriching the culture of the United States.
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 255IN THE SENATE OF THE UNITED STATESJune 20, 2019Mrs. Feinstein (for herself, Mr. Bennet, Ms. Klobuchar, Ms. Harris, Ms. Hirono, Mr. Markey, Mrs. Murray, and Ms. Smith) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing June 2019 as Immigrant Heritage Month, a celebration of the accomplishments
			 and contributions immigrants and their children have made in shaping the
			 history, strengthening the economy, and enriching the culture of the
			 United States.
	
 Whereas the United States has always been a Nation of immigrants, and throughout the history of the United States, immigrants and their children from around the world have kept the workforce in the United States vibrant and businesses in the United States on the cutting edge, and helped to build the greatest economic engine in the world;
 Whereas the entrepreneurial drive and spirit of the United States is built on a diversity of origins;
 Whereas the American dream first drew people to the United States and continues to drive business in the United States;
 Whereas the success of the United States is a result of the many distinct experiences of the people of the United States, not in spite of it;
 Whereas, as a Nation of immigrants, we must remember the generations of pioneers that helped lay the railroads and build cities, develop new industries, and fuel innovation and the exchange of ideas;
 Whereas immigrants start more than a quarter of all new businesses in the United States, and immigrants and their children start more than 40 percent of Fortune 500 companies;
 Whereas these businesses collectively employ tens of millions of people in the United States and generate more than $5,500,000,000,000 in annual revenue;
 Whereas immigrants enhance the productive capacity of the United States economy and contribute approximately $2,000,000,000,000, or about 10 percent of annual gross domestic product of the United States;
 Whereas immigrants in the United States contribute greatly to advances in technology and sciences; Whereas 16 percent of all employed college graduates and 54.5 percent of individuals with a Ph.D. working in the fields of science, technology, engineering, and math are immigrants;
 Whereas, between 2006 and 2012, 44 percent of new tech startups in Silicon Valley, widely known as the international hub for technological development and innovation, had at least 1 immigrant founder;
 Whereas immigrants in the United States plant, cultivate, and harvest the rich diversity of agriculture products available today from the farmlands of the United States;
 Whereas each immigrant farm employee supports 2 to 3 full-time jobs in processing, transportation, and retail;
 Whereas immigrants involved in agricultural production aid in the food security and independence of the United States;
 Whereas the work of immigrants has directly enriched the culture of the United States by influencing the performing arts from Broadway to Hollywood, as well as academia, art, music, literature, media, fashion, cuisine, customs, and cultural celebrations enjoyed across the United States;
 Whereas generations of immigrants have come to the United States from all corners of the world, and many immigrants tirelessly fought for the independence of the United States, defending the ideals of the country;
 Whereas more than 30,000 lawful permanent residents are serving in the Armed Forces of the United States;
 Whereas, since 2002, more than 102,000 men and women, including individuals serving in Iraq, Afghanistan, South Korea, Germany, Japan, and elsewhere, have become citizens while serving in the Armed Forces;
 Whereas Congress represents a rich diversity of communities across the United States and works closely with a variety of diaspora leaders from more than 60 ethnic caucuses to ensure that the voices of United States citizens from all backgrounds are heard; and
 Whereas the United States was founded on the universal promise that we are all created equal: Now, therefore, be it
	
 That the Senate— (1)recognizes June 2019 as Immigrant Heritage Month in honor of the accomplishments and role of immigrants and their children in shaping the history and culture of the United States;
 (2)pledges to celebrate immigrant contributions to, and immigrant heritage in, each State; (3)welcomes immigrants and their children to find their place in the vibrant, multiethnic, and integrated society of the United States; and
 (4)encourages the people of the United States to always remember the immigrant roots of the United States and to commemorate the immigrant communities that continue to move the country forward.